UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 95-40492
                          Summary Calendar


                   NANCY MILES PERKINS, AS NEXT
                      FRIEND OF MILOCY MILES,

                                                 Plaintiff-Appellant,


                                VERSUS


                      UNITED STATES OF AMERICA

                                                  Defendant-Appellee.




            Appeal from the United States District Court
                  For the Eastern District of Texas
                            (2:94-CV-26)


                         February 27, 1996


Before REYNALDO G. GARZA, KING and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*
     Milocy Miles ("Miles") was injured when an automobile driven
by a United States government employee collided with an automobile
in which she was a passenger.   Her injuries left scars on her face
and chin.   She sued the United States to recover compensation for
the injuries that she suffered in that collision.          The United
States admitted that the collision was caused by its employee's

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
negligence, and the only issue before the trial court was the
proper amount of damages.              The trial court awarded Miles a total of
$38,502.65.     Of these damages, the trial court awarded $11,043.65
for past medical expenses, $2,459 for future medical expenses,
$15,000 for past pain and suffering, mental anguish and physical
impairment, and $10,000 for future pain and suffering, mental
anguish and physical impairment. The trial court, however, did not
award damages for disfigurement. Miles appealed, claiming that the
trial court erred in not awarding any damages for disfigurement.
     In reviewing the trial court's award of damages, we must
review    all   the       evidence     in   the      light    most   favorable    to   the
factfinder's verdict, and we must affirm the verdict unless the
evidence points "so strongly and overwhelmingly in favor of one
party that the court believes that reasonable [persons] could not
arrive at a contrary [conclusion]."                   Jones v. Wal Mart Stores, 870
F.2d 982, 987 (5th Cir. 1989).
     Miles contends that she is entitled to recover damages for
disfigurement because she suffered scarring to her face and chin.
Under Texas law, however, to recover damages for disfigurement, she
must prove that she was not compensated for the scarring in the
trial court's award of pain and suffering, mental anguish and
physical impairment.             Cf. Landacre v. Armstrong Bldg. Maintenance
Co., 725 S.W.2d 323, 324 (Tex. App.—Corpus Christi 1987, writ ref'd
n.r.e.)("[i]n order to be entitled to recover damages for physical
impairment, a plaintiff must sustain the burden of proving that the
effect of his physical impairment extends beyond any impediment to
his earning capacity and beyond any pain and suffering to the
extent that it products a separate and distinct loss that is
substantial and for which he should be compensated").                            In this
case,    we   find    that       the   trial       court   compensated    her    for   her
disfigurement        in    its    awards    for      mental    anguish   and     physical
impairment.     The only future physical impairment that Miles will

                                               2
suffer is the scarring to her face and skin.   Because the award for
mental anguish and physical impairment compensated her for the
scarring, the trial court did not err in failing to award damages
for disfigurement.
     For the foregoing reasons, the judgment of the District Court
is AFFIRMED.
AFFIRMED.




                                3